NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
VERMONT YANKEE NUCLEAR POWER
CORPORATION, -
Plaintiff~C'ross Appellant,
V.
ENTERGY NUCLEAR VERMONT YANKEE, LLC
AND ENTERGY NUCLEAR OPERATIONS, INC.,
Plaintiffs-Cross Appellan,ts, o
V.
UNITED S'I`ATES,
Defendant-Appellan.t.
2011-5033, -5034, -5042
Appea1s from the United States Court of Federal
C1aimS in consolidated case noS. 02-CV-898 and 03-CV-
2663, Judge Thomas C. Whee1er.
ON MOTION
ORDER

VERMONT YANKEE NUCLEAR POWER V. US 2
The State of Vermont moves for a 21-day extension of
time, until October 24, 2011 to file its amended amicus
curiae brief, or in the alternative, a 21-day extension of
time from the date of filing of this order. "This motion is
un0pposed, provided that the United States is granted an
enlargement of time such that the deadline for its re-
sponse would be 30 days from the new deadline for the
State of Vermont’s amended amicus brief."
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted The State of Vermont’s
amended amicus brief is due on or before Oct0ber _24,
2011. The United States’ response brief is due within 30
days from the date of service of the State of Vermont’s
amended amicus brief
FoR THE CoURT
SEP 2 1  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Brad Fagg, Esq.
Richard J ames Conway, Esq.
Harold D. Lester, Jr., Esq. 93 C0uR1E(l5ll;§PPEALs ma
Kyle Landis-Marinello, Esq. THE FEDERAL C!RGU|T
531 SEP 21 2011
JAN HDRBALY
CLEH(